              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

                                )
JANET SMITH-RUSSO,              )
Administratrix of the ESTATE OF )
JOHN J. RUSSO, deceased,        )
                                )    Civil No. 2017-63
                Plaintiff,      )
                                )
                v.              )
                                )
TOP SAILS, INC., and VIRGIN     )
EXCUSIONS, LLP,                 )
                                )
                Defendants.     )
                                )

ATTORNEYS:

Kevin O’Brien
Stampone Law, PC
Cheltenham, PA
Frederick A. Gunion, Jr.,
Law Offices of Robert Dixon
Miami, FL
Ravinder Nagi
Mark Alan Kragel
Bolt Nagi PC
St. Thomas, VI
     For the plaintiff Janet Smith-Russo, Administratrix of the
Estate of John J. Russo, deceased,

Matthew J. Duensing
Stryker, Duensing, Casner & Dollison
St. Thomas, VI
Richard J McAlpin
Kassandra Doyle Taylor
McAlpin Conroy, P.A.
Miami, FL
     For the defendants Top Sails, Inc. and Virgin Excursions,
LLP.
Smith-Russo v. Topsails, Inc., et al.
Civ. No. 17-63
Order
Page 2

                                    ORDER
GÓMEZ, J.

      In or about 2015, John Russo (“Russo”) and Jill Pires

(“Pires”) booked passage aboard the Norwegian Getaway, a cruise

ship operated by Norwegian Cruise Line (“NCL”). At or about the

time of booking, Russo and Pires purchased a day sail shore

excursion on St. Thomas, Virgin Islands, (the “Excursion”). At

that time, NCL had a business relationship with Virgin

Excursions, LLP, (“Virgin”). Pursuant to that relationship,

Virgin provided the Excursion. Virgin subcontracted the

operation of the Excursion to Topsails, Inc., (“Topsails”).

Topsails owned and operated the schooner Blackbeard’s Revenge.

      On September 15, 2015, while Russo and Pires were on their

cruise, the Norwegian Getaway docked in St. Thomas, Virgin

Islands. Sometime thereafter, Russo and Pires embarked on the

Excursion. The Excursion began with a boat ride on Blackbeard’s

Revenge to Abi Beach in St. Thomas. Blackbeard’s Revenge

anchored off the beach. The Excursion participants were given

the option to swim to shore or to be ferried to shore by a

dinghy. Russo and Pires elected to swim to shore. While swimming

from Blackbeard’s Revenge to shore, Russo died.
Smith-Russo v. Topsails, Inc., et al.
Civ. No. 17-63
Order
Page 3

      Sometime after Russo died, an autopsy was performed on him.

The medical examiner who conducted the autopsy concluded in an

autopsy report that the cause of Russo’s death was drowning.

      On September 14, 2017, Russo’s widow, Janet Smith-Russo

(“Smith-Russo”), in her capacity as Administratrix of Russo’s

Estate brought an action in this Court. In her complaint, Smith-

Russo alleges causes of action for negligence and gross

negligence against both Virgin and Topsails. Smith-Russo also

demands a jury trial.

      On November 17, 2017, Virgin and Topsails filed answers in

this matter. Virgin and Topsails and are represented by the same

attorneys in this matter.

      Rule 1.3 of the American Bar Association’s Model Rules of

Professional Conduct provides that “[a] lawyer shall act with

reasonable diligence and promptness in representing a client.”

The Preamble to the Model Rules states that “[a]s advocate, a

lawyer zealously asserts the client’s position under the rules

of the adversary system.”

      Furthermore, Rule 1.7(a) of the American Bar Association’s

Model Rules of Professional Conduct provides,

      (a) Except as provided in paragraph (b), a lawyer shall not
      represent a client if the representation involves a
Smith-Russo v. Topsails, Inc., et al.
Civ. No. 17-63
Order
Page 4

      concurrent conflict of interest. A concurrent conflict of
      interest exists if:

      (1) the representation of one client will be directly
      adverse to another client; or

      (2) there is a significant risk that the representation of
      one or more clients will be materially limited by the
      lawyer’s responsibilities to another client, a former
      client or a third person or by a personal interest of the
      lawyer.

      (b) Notwithstanding the existence of a concurrent conflict
      of interest under paragraph (a), a lawyer may represent a
      client if:

      (1)the lawyer reasonably believes that the lawyer will be
      able to provide competent and diligent representation to
      each affected client;

      (2)the representation is not prohibited by law;

      (3)the representation does not involve the assertion of a
      claim by one client against another client represented by
      the lawyer in the same litigation or other proceeding
      before a tribunal; and

      (4) each affected client gives informed consent, confirmed
      in writing.

American Bar Association’s Model Rules of Professional Conduct,

Rule 1.7.

      [A] lawyer asked to represent several individuals … is
      likely to be materially limited in the lawyer’s ability to
      recommend or advocate all possible positions that each
      might take because of the lawyer’s duty of loyalty to the
      others. The conflict in effect forecloses alternatives that
      would otherwise be available to the client. The mere
      possibility of subsequent harm does not itself require
      disclosure and consent. The critical questions are the
      likelihood that a difference in interests will eventuate
      and, if it does, whether it will materially interfere with
      the lawyer’s independent professional judgment in
Smith-Russo v. Topsails, Inc., et al.
Civ. No. 17-63
Order
Page 5

      considering alternatives or foreclose courses of action
      that reasonably should be pursued on behalf of the client.

Rule 1.7 (comment 8)(emphasis added).

      “[S]imultaneous representation of parties whose interests

in litigation may conflict, such as coplaintiffs or

codefendants, is governed by paragraph (a)(2). A conflict may

exist by reason of substantial discrepancy in the parties’

testimony, incompatibility in positions in relation to an

opposing party or the fact that there are substantially

different possibilities of settlement of the claims or

liabilities in question.” Id. (comment 23).

      The premises considered, it is hereby

      ORDERED that, no later than 3:00 p.m. on Friday, February

8, 2019, Virgin Excursions, LLP, and Topsails, Inc., shall each

file a brief, with citations to appropriate authority,

addressing: (1) whether any conflict exists between Virgin

Excursions, LLP, and Topsails, Inc.; and (2) to the extent a

conflict exists, what, if any, measures have been taken to

address the conflict.




                                        S\
                                             Curtis V. Gómez
                                             District Judge
Smith-Russo v. Topsails, Inc., et al.
Civ. No. 17-63
Order
Page 6
